Citation Nr: 9904658	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for psychophysiologic 
reaction of the respiratory system and bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel
INTRODUCTION

The veteran had active service from December 1946 to November 
1949 and May 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In March 1998, the Board remanded this issue for further 
development, pursuant to a July 1997 Order of the Court of 
Veterans Appeals.  The RO, after readjudicating the claim 
based on the requested development in the March 1998 Remand, 
continued its denial of the veteran's increased rating claim.  
The case has returned to the Board for appellate review.


REMAND

The Board notes that the purpose of the March 1998 Remand was 
to afford the veteran a special VA pulmonary examination 
conducted by a pulmonary specialist.  The Board specifically 
indicated in the Remand that the testing was to include 
pulmonary function testing in order to obtain results that 
"must" be adequate for rating purposes pursuant to amended 
rating criteria for respiratory disorders, 38 C.F.R. §§ 4.96, 
4.97, that took effect on October 7, 1996, during the 
pendency of this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991). 

The new criteria pursuant to Diagnostic Code 6602 requires 
pulmonary function testing in order to determine the 
ascertain which disability rating is most appropriate.  In 
this case, however, while an examiner in June 1998 stated 
that the veteran was unable to perform the test due to a 
severe bronchospasm, the examiner did not explain why the 
test could not be performed after the spasm had resolved.  
Without the necessary pulmonary function test results or a 
detailed explanation of the veteran's disorder, the Board is 
unable to accurately rate the disability under the revised 
and the old regulations.  Hence, the duty to assist mandates 
that the veteran undergo another pulmonary function test. 

Still, the Board acknowledges the documented difficulty with 
pulmonary function testing.  Accordingly, the RO should 
schedule the veteran for a period of observation and 
evaluation at a VA Medical Center (VAMC).  During this term a 
pulmonary specialist should schedule pulmonary function tests 
until the veteran adequately completes one examination.  The 
pulmonary specialist shall determine when and how frequently 
the test will be administered.  After an adequate and 
complete study has been completed the appellant may be 
discharged from the medical center.  However, if the veteran 
is still unable to complete the pulmonary function test after 
a week of observation and evaluation, the pulmonary 
specialist should explain in detail why the appellant was 
unable to complete the test.  

In this regard it is well to note that in Stegall v. West, 11 
Vet. App. 268, 271 (1998) the United States Court of Veterans 
Appeals (the Court) held:

[A] remand by this Court or the Board 
imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure 
compliance with the terms of the remand, 
either personally or as "the head of the 
Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

With respect to obtaining the veteran's past federal and non-
federal employment records, the Board notes that the 
appellant has failed to submit the requested employment 
information detailed in the March 1998 Remand.  The Board 
reminds the veteran that employment records, particularly 
those relating to lost time or sick leave, are generally 
highly confidential in nature and not releasable to anyone 
other than the employee without his written and specific 
release.  Spurgeon v. Brown, 10 Vet. App. 194, 197-8 (1997).  
While there is certainly a duty to assist the veteran to 
obtain these employment records, such a duty does not relieve 
a claimant entirely from assisting himself.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street").  In this case, VA has met 
its obligation to advise the appellant of the relevance of 
these records relating his claim.  38 C.F.R. § 3.159(c) 
(1998); 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995) (Secretary has obligation to 
inform claimant what evidence is required to complete his 
claim).  Therefore, if the veteran wants VA to consider his 
employment records with respect to this claim, he must submit 
the necessary information to the RO.

In an October 1998 statement, the representative generally 
contends that the veteran visited with his doctor twice a 
month for exacerbations of his condition.  It is unclear 
however, whether the veteran treated with a VA or a private 
doctor.  In order for VA to assist the veteran, he must 
request VA to obtain the specific records in question, 
provide an appropriate release for such purpose, and 
demonstrate how the documents are relevant to the claim.  
Counts v. Brown, 6 Vet. App. 473, 476 (1994).  Thus, the RO 
should request this information from the veteran and attempt 
to obtain any identified relevant evidence. 

Accordingly, given that the March 1998 Remand instructions 
were not complied with the Board must remand the claim with 
the instructions detailed below:

1.  The RO should contact the appellant 
through his representative and request 
that he provide information that he 
believes is relevant to his claim 
regarding his past employment.  Depending 
on his response and cooperation, any 
further development deemed appropriate to 
the acquisition of employment records, 
particularly any records from might be 
available from the Small Business 
Administration of Puerto Rico, should be 
undertaken.

2.  The RO should contact the appellant 
and request him to provide a list with 
the names and addresses of all private 
physicians and/or medical facilities who 
have provided medical treatment since 
March 1998, specifically to include the 
doctor that he visits "twice a month" 
for exacerbations of his condition.  
After securing appropriate releases from 
the appellant, attempts to secure copies 
of records from any indicated private 
physicians and/or medical facilities 
should be undertaken.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  The RO should contact the VA Medical 
Center, San Juan, Puerto Rico, and 
request copies of all medical records 
pertaining to treatment provided to the 
appellant since March 1998.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

4.  The RO should arrange for a period of 
observation and evaluation at a VA 
Medical Center (VAMC).  During this 
period a pulmonary specialist should 
schedule and attempt to administer a 
pulmonary function test until a full and 
completely adequate study has been 
conducted.  The claims folder must be 
made available and to be reviewed by the 
examiner prior to the examination, and he 
or she is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All other appropriate 
and necessary tests are to be 
accomplished.  Values for FEV1 and 
FEV1/FVC must be provided.  Any 
functional impairment attributable to the 
service-connected lung disability is to 
be fully described and carefully 
differentiated from any nonservice 
connected disorder.  Once an adequate 
examination is obtained, the VAMC may 
discharge the veteran from the center if 
otherwise appropriate.

If, after one week, the veteran is unable 
to complete the pulmonary function test, 
the pulmonologist should explain in 
detail the veteran's condition.  To aid 
the specialist, the RO should supply 
copies of 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6602 in effect prior to 
October 7, 1996.  In addressing the 
criteria, the specialist should opine 
whether, based on the examination, the 
veteran experienced frequent attacks of 
asthma (one or more attacks weekly), 
marked dyspnea on exertion between 
attacks with only  temporary relief by 
medication; and more than light manual 
labor precluded.  Any evidence of a lack 
of cooperation or malingering should be 
noted.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The persistent insistence by the RO that 
an adequate examination be provided is 
crucial.  Porter v. West, No. 97-1987 
(U.S. Vet. App. Jan. 25, 1999)

6.  The RO should then undertake any 
other indicated development deemed 
necessary.  The RO should then 
readjudicate the appellant's claim with 
consideration given to all of the 
evidence of record including any 
additional medical evidence obtained by 
the RO on remand.  In the absence of 
intervening instructions, this disability 
should be evaluated under both the old 
and new rating criteria for both the 
respiratory and psychiatric components, 
and the version which the rating board 
finds is more favorable to the appellant 
must be applied.  Specifically, 
consideration of an extraschedular 
evaluation for this disability under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  The RO should furnish 
the appellant and his representative a 
supplemental statement of the case which 
includes a summary of the applicable law 
and regulations.  The appellant must then 
be afforded a reasonable opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


